Detailed Action

1.	This Office Action is responsive to the Request for Continued Examination (RCE)  filed 07/28/2022.  Claims 1, 9 and 19-20 have been amended.  Claims 1-21 are pending for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary

2.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

3.	Authorization for this Examiner’s Amendment was given by the Applicant’s Representative, Mr. Eric S. Replogle (Reg. No. 52,161), on August 17th, 2022.

Examiner’s Amendment

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Please amend the claims as below:

Claim 1. (Currently amended) A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to authorize a device for a service, the method comprising: 
intercepting a request for a web page destined for a web page server from a web browser executing on the device, wherein the request includes an indication associated with an authorization request for the service and the web page provides the service, the web page server provides a service that is one of a plurality of services and each of the plurality of services has a different native login mechanism, wherein the intercepting the web page request comprises, 
receiving a location for the web page; determining that an authorization can be performed for the web page; and loading an authorization extension to handle an authorization for the web page;
in response to the intercepting the request, presenting an authorization user interface on the device; 
performing a local authorization using a set of user credentials entered via the authorization user interface;
in response to performing the local authorization, performing a server authorization with an authorization server for the service, wherein the server authorization can authorize each of the plurality of services as a result of the local authorization, the server authorization uses a security parameter stored on the device to authorize each of the plurality of services, the security parameter allows the [[local]] device to access the service without having the device to provide the set of user credentials; and
redirecting the web browser to the requested web page after the local and server authorizations, wherein the web browser is authorized for the service provided by the web page.

Claim 6. (Cancelled) (The subject matter is incorporated into claim 1)

Claim 9. (Currently amended) A non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to authorize a device for a service provided by an application, the method comprises: 
detecting, on the device, an authorization request by the application executing on [[a]]the  device for the service provided by the application, the authorization request destined for a service provider server, wherein the service [[that]] is one of a plurality of services and each of the plurality of services has a different native login mechanism, wherein the detecting comprises,
receiving a web page request, wherein the web page request includes an indication associated with an authorization request for the service; and determining that the application can be authorized for the service based on at least the indication;
in response to the detecting the authorization request, determining an identify provider associated with the application; 
Ser. No. 16/888,479Page 4 of 12Dkt. No. 4860.P42872US1loading an authorization extension associated with the determined identify provider;
presenting, on the device, an authorization user interface corresponding to the authorization extension; 
receiving a local authorization for the device based on at least data including a set of user credentials received by the authorization user interface;
in response to the local authorization, negotiating an authorization token with an authorization server for the service, wherein the authorization token can authorize each of the plurality of services as a result of the local authorization, the authorization token is used for the authorization server [[for]]to authorize each of the plurality of services and the authorization token allows the [[local]] device to access the service without having the device to provide the set of user credentials; and 
returning the authorization token to the application, wherein the authorization token is used by the application to authorize the service provided by the application. 

Claim 10. (Cancelled) (The subject matter is incorporated into claim 9) 

Claim 19. (Currently amended) A method to authorize a device for a service, the method comprising: 
intercepting a request for a web page destined for a web page server from a web browser executing on the device, wherein the request includes an indication associated with an authorization request for the service and the web page provides the service, the web page server provides a service that is one of a plurality of services and each of the plurality of services has a different native login mechanism, wherein the intercepting the web page request comprises,
receiving a location for the web page; determining that an authorization can be performed for the web page; and loading an authorization extension to handle an authorization for the web page;
in response to the intercepting the request, presenting an authorization user interface on the device; 
performing a local authorization using a set of user credentials entered via the authorization user interface;
in response to performing the local authorization, performing a server authorization with an authorization server for the service, wherein the server authorization can authorize each of the plurality of services as a result of the local authorization, the server authorization uses a security parameter stored on the device to authorize each of the plurality of services
redirecting the web browser to the requested web page after the local and server authorizations, wherein the web browser is authorized for the service provided by the web page.

Claim 20. (Currently amended) A method to authorize a device for a service provided by an application, the method comprises: 
detecting, on the device, an authorization request by [[an]]the application executing on [[a]]the device for the service provided by the application, the authorization request destined for a service provider server, wherein the service [[that]] is one of a plurality of services and each of the plurality of services has a different native login mechanism, wherein the detecting comprises. 
receiving a web page request, wherein the web page request includes an indication associated with an authorization request for the service; and determining that the application can be authorized for the service based on at least the indication;
in response to the detecting the authorization request, determining an identify provider associated with the application; 
Ser. No. 16/888,479Page 4 of 12Dkt. No. 4860.P42872US1loading an authorization extension associated with the determined identify provider;
presenting, on the device, an authorization user interface corresponding to the authorization extension; 
receiving a local authorization for the device based on at least data including a set of user credentials received by the authorization user interface;
in response to the local authorization, negotiating an authorization token with an authorization server for the service, wherein the authorization token can authorize each of the plurality of services as a result of the local authorization, the authorization token is used for the authorization server [[for]]to authorize each of the plurality of services and the authorization token allows the [[local]] device to access the service without having the device to provide the set of user credentials; and 
returning the authorization token to the application, wherein the authorization token is used by the application to authorize the service provided by the application. 

Claim 21. (Cancelled) (The subject matter is incorporated into claim 20)


6.	Claims 1-5, 7-9 and 11-20 are allowed.


7.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and non-transitory computer readable medium to perform the steps of: intercepting a request for a web page destined for a web page server from a web browser executing on the device, wherein the request includes an indication associated with an authorization request for the service and the web page provides the service, the web page server provides a service that is one of a plurality of services and each of the plurality of services has a different native login mechanism, wherein the intercepting the web page request comprises, receiving a location for the web page; determining that an authorization can be performed for the web page; and loading an authorization extension to handle an authorization for the web page; in response to the intercepting the request, presenting an authorization user interface on the device; performing a local authorization using a set of user credentials entered via the authorization user interface; in response to performing the local authorization, performing a server authorization with an authorization server for the service, wherein the server authorization can authorize each of the plurality of services as a result of the local authorization, the server authorization uses a security parameter stored on the device to authorize each of the plurality of services, and the security parameter allows the device to access the service without having the device to provide the set of user credentials; and redirecting the web browser to the requested web page after the local and server authorizations, wherein the web browser is authorized for the service provided by the web page, as set forth in the independent claims 1 and 19.  
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method and non-transitory computer readable medium to authorize a device for a service provided by an application comprising: detecting, on the device, an authorization request by the application executing on the device for the service provided by the application, the authorization request destined for a service provider server, wherein the service is one of a plurality of services and each of the plurality of services has a different native login mechanism, wherein the detecting comprises. receiving a web page request, wherein the web page request includes an indication associated with an authorization request for the service; and determining that the application can be authorized for the service based on at least the indication; in response to the detecting the authorization request, determining an identify provider associated with the application; Ser. No. 16/888,479Page 4 of 12Dkt. No. 4860.P42872US1loading an authorization extension associated with the determined identify provider; presenting, on the device, an authorization user interface corresponding to the authorization extension; receiving a local authorization for the device based on at least data including a set of user credentials received by the authorization user interface; in response to the local authorization, negotiating an authorization token with an authorization server for the service, wherein the authorization token can authorize each of the plurality of services as a result of the local authorization, the authorization token is used for the authorization server to authorize each of the plurality of services and the authorization token allows the device to access the service without having the device to provide the set of user credentials; and returning the authorization token to the application, wherein the authorization token is used by the application to authorize the service provided by the application, as set forth in the independent claims 9 and 20 .  


8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441